                                                                       CLERKS OFFICE U.S,DIST.COUR-
                                                                                                  .
                                                                             AT ROANOKE,VA
                                                                                  FILED      '
                     IN TH E UN ITED STA TES D IST RICT CO U R T
                    FOR THE W ESTERN DISTRICT OFW RGINIA                      22T 32 2218
                                 R O A N O K E D IW SIO N    '            JULIA c UDLFY   ERl<
                                                                         BY:
                                                                              DEPUW CLE
M IC H AEL D UC H ELLE ,G R EEN ,               CA SE N O .7:18CV 00247

                    Plaintiff,
Y.                                              M EM OM NDUM OPINION

AM HERST COUNTY ADULT
DETENTION CENTER,ZI AL ,                        By: G len E .Conrad
                                                Sepior U nited StatesD istrictJudge
                    D efendants.

       PlaintiffM ichaelDuchelle Green,a Virginia inmate proceeding pro K ,filed this civil
                                                                         .




rightsaction under42U.S.C.j1983. Green allegesthatafterhewasinjuredby asliding door,
he did notreceive ap/ropriate medicalcare from thejail'smedicalstaff. Having reviewed
Green'ssubm issions,thecourtconcludesthattheaction mustbesllm m arily dism issed forfailure

to stateaclairn.



       Green's claims arose while he was incarcerated atthe AmberstCotmty AdultDetention

Center(&1ACADC'').On May 1,2018,an officerwasescorting Green back to hishousing tmit
aftervisitation,when a sliding door (operated remotely by a controlb00th oftker),caught
againstGreen'sleftshoulderand pixmed him to the doorframe. A nurse assessed him laterthat

day forcom plaints ofshoulderpain. Shenoted no bruising,sw elling,oropen areas,butstarted

him on dslpjain protocol.'' Compl.3,ECF No.        Ile svas seen the next day forthe sanle
complaints.Thenursethen notiled ajaildoctor,whoreferred Greentoaspecialist.OnM ay3,
2018,G reen w as transported to the localOrthopedic Center and x-rays were taken. He was
                                   .




givenaninjectionandaprescriptiontotreatçGrotatorcuffimpingement''intheleftshoulder.Id.
       Back atACADC,Green'spain complaintscontinued.A nurse assessed him andrestarted

pain protocolon M ay 5,2018.Hewasm oved to them edicaluniton M ay 9,2018,so staffcould

monitorhispain. A jaildoctorexnmined Green on M ay 14,2018,and ordered an M RIofhis
shoulder.

       Green signedanddatedllisj1983 complaintonM ay26,2018,suingACADC,theBlue
RidgeRegionalJailAuthorityC%RRJA''),and fotlrsupervisingofficersatthejail: Lt.W alker,
M ajorSchmitt Capt.Rivers,and Tim Trent,seeking monetmy damagesfortheinjury and the
dissatisfactory medicalcare.

       Green theraftersupplem ented the complaintwith copiesofrequestform sand grievances

he had filed in M ay and Jtm e 2018- abouthispain,the delay ofthe M RI,and hisdesire fora

clearer explanation of the M RI results and the condition of his shoulder. His subm issions

indicatethatjailofficialsresponded to each ofhisfilings. TheMRIwasperformed onM ay 29,
2018. A jaildoctormetwith Greenabouttheresultson M ay 31,2018,andreferred him tothe
Orthopedic Centerforfollow up care. SeeAdd'lEvid.5,ECF No.3.



       Under 42 U.S.C. j1997e(c)(1), the court m ust dismiss a prisoner's civil action
                                         ,



concemingprison conditions'lifthecourtissatistiedthattheaction isfrivolous,malicious,(orj
fails to state a claim upon which relief can be granted....'' A viable complaintm ust allege

G'enough factsto statea claim to reliefthatisplausibleon itsface.''Giaaatano v.Johnson,521

F.3d298,302 (4th Cir.2008)(citingBellAtl.Corp.v.Twomblv,550U.S.544,570(2007). To
stateacauseofactionunderj1983,aplaintiffmustestablishthathehasbeen deprivedofrights
guaranteed by the Constimtion or law s ofthe United States and thatthis deprivation resulted
from conductcommitted by a person acting undercolorofstate law. W estv.Atkins,487 U.S.

42,48(1988).
       Asan initialmatter,Green cnnnotpursue j1983 claimsagainstACADC. Thejail,asa
building,isnotaç'person''subjecttosuitllnderj1983.M ccovv.ChesapeakeCorr.CtT.,788F.
Supp.890,893-94 (E.D.Va.1992). Green also hasnotalleged facts stating any actionable
j 1983 claim againstthe BRRJA. To prove thata governmentalentity,such as a localjail
authority,isliable underj1983 forconstitutionalviolationscommitted by itsemployees,the
          .




plaintiff must show that the entity's policy w as tithe m oving force of the constim tional

violation.''Polk Cotmtyv.Dodson,454U.S.312,326 (1981).Theplaintiffmustshow thatthe
allegedly tmconstitutionalactsGGimplementledq or executegedq a policy statement,ordinance,
regulation,or decision officially adopted and promulgated by''jailauthority administrators.
M onellv.New York Citv Dep'tofSoc.Serv.,436 U.S.658,690 (1978)..Green doesnotlink
the door operator'sactions on M ay 1,2018,orm edicaldecisionshe challenges,to any specifc

policyordecision Stofficiallyadopted''bythegovemingbodyofthejailauthority.Forthestated
reasons,thecourtmustsllmmarily dismisswithoutprejudiceGreen'sclaimsagainstthejailand
thejailauthority,pursuantto j1997e(c)(1),forfailtlreto stateaslaim uponwhich reliefcould
be granted.

       Theindividualswhom Greenhasnamed asdefendantsmay bepersonssubjected to suit
tmder j1983. However,his allegations do notstate any constimtionalclaim against any of
them . He suesthem only because he believes they were (sin charge''atthe tim e when he was

seeking medicaltreatment. Compl.7,ECF No.1. Officialscannotbeheld automatically liable

underj1983 foractionsoftheiremployees,however. SeeVinnedzev.Gibbs,550F.2d 926,
928 (4th Cir.1977)(findingthatûçliability willonly liewhereitisaY rmatively shown thatthe
oflkial charged acted personally in the deprivation of the plaintiftl'sj rights''). To prove
supervisory liability,a plaintiffmustshow:(1)thatthe supervisorhad acmalorconstructive
knowledge that lzis subordinate was engaged in conduct that posed 1Ga pervasive and

unreasonablerisk''ofconstimtionalinjury;(2)thatthesupervisor'sresponseto thatknowledge
was so inadequate as to show ççdeliberate indifference to or tacit authorization of the alleged

offensivepractices,'';and(3)thattherewasanGûaftinnativecausallink''betweenthesupervisor's
inactionandtheparticularconstitutionalinjurysufferedbytheplaintiff.Shaw v.Stroud,13F.3d
791, 799(4th Cir.1994). Green failsto state factsshowing thateitherthe sliding doorincident,l

orthealleged shortcomingsin hismedicalcareatthejail,werecaused in any way by actions,
inactions,orpoliciesofthesupervisoryjailoo cialshehasnnmedasdefendants.
        M oreover,Green's subm issions do not retlectthat any ofthe defendants has medical

expertise. Rather,theseoftkialswereentitledtorely ontheprofessionalmedicaljudgmentsof
thejail'snm sesand doctorsto determine the appropriate com se ofmedicalcare forGreen's
medicalneeds. M iltierv.Beom ,896 F.2d 848,854 (4th Cir.1990),overruledin parton other
k'rotmdsbvFnrmerv.Brennan,511U.S.825,837 (1994:. A non-medicaljailofficialmaybe
liable only if a plaintiff shows that the oflk ial was personally involved with a denial of

treatm ent,deliberately interfered with a prison doctor's treatm ent,or tacitly authorized orwas

deliberately indifferentto them edicalprovider'sm isconductwhen even a lay person would have

lmderstood thatthe provider's care was inadequate. L1J.Sat854. Green has naade no such
showinghere.


         1 Green doesnotidentify the dooroperatorasa defendantorallegethatthisom cerpurposely closed the
dooron Green'sshoulderorintended to harm him in any way. Rather,Green'sdescription oftheincidentindicates
nothing more than an accidentalm ishap,perhaps caused by the officer's failure to exercise appropriate care in
timing the controlofthe door. Such mere negligence by a state ofticial,however,does not give rise to any
constitmionalclaim actionableunderj 1983. SeeCty.ofSacramentov.Lewis,523U.S.833,849(1998)(<ç(T)he
Constimtion doesnot guarantee due care on the partofstate oo cials;liability fornegligently inflicted harm is
categoricallybeneaththethreshold''ofconstimtionalprotèctions).
                                                     4
       Furtherm ore,Green's allegations do notsupporta claim thatany ofthe medicalstaff at

ACADC violated his constitutionalrights related to his medicalneeds. Only GGldjeliberate
indifference to an inm ate's serious m edical needs constitutes cruel and unusual pmishm ent

undertheEighth Amendment.'' Jackson v.Lightsey,775F.3d 170,178 (4th Cir.2014)(citing
Estelle v.Gnmble,429 U.S.97,105 (1976:. Gtlolffkials evince deliberate indifference by
acting intentionally to delay ordeny theprisoneraccessto adequate medicalcare orby ignoring

an inm ate'slcnown seriousm edicalneeds.'' Sharpe v.South Carolina Dept.ofCorrections,621

F.App'x 732,733 (4th Cir.2015)(citationsomitted). To prove deliberateldifference,Green
m ustshow that the defendant prison offcial had Gçactual...knowledge of both the inm ate's

serious medical condition and the excessive risk posed by the offcial's lownl action or
inaction.'' Jackson,775F.3dat178(citingFanner,511U.S.at837).Thiscomponentrequires
proof of intent beyond mere negligence, errors in judgment, inadvertent oversights, or
disagreem entsbetween doctorand patientaboutthe prisoner'streatm entplan. See Estelle,429

U.S.at105-06 (GsM edicalmalpracticedoesnotbecomeaconstitutionalviolationmerely because
thevictim isaprisoner-'').EGouestionsofmedicaljudgmentarenotsubjecttojudicialreviem ''
Russellv.Sheffer,528F.2d318,319 (4thCir.1975).
      Green's subm issions do notindicate thatanyone ignored his medicalneeds. He began

receiving medicalcare on the day he was injured. A nurse assessed him and started pain
m edication. W hen his pain continued,the nurse consulted a doctor,who referred Green to an

orthopedist. Two days afterthe injury occurred,the specialistconducted X-rays,reached a
diagnosis, and provided pm iculmized treatment for that condition: an injection and
prescriptions. W ithinthemonth,jailstaffmoved Greentothemedicaltmittomonitorandtreat
hispain;andthejaildoctorordered an MRIthatwasconductedtwo weekslater;andthedoctor
thenreferred œ een forfollow up 9om the orthopedfst. Green'scomplaintsreflecthisapparent

beliefhe should have had diserentmedicationsordosages,orthathe should have received an

M RImorequickly afterthehjury. Atthemost,hisallegationsamounttodisagreementswith
themedicalJudgmentsmadeby thedoctorsand nrsesasto appropriatetreae entandliming.
œ eendoesnotstatefactsshowingdeliberateindifferenceby any ofthem .

      Forthe stated reasons,the courtconcludes that œ een's submissions failto state any

consitutionalclaim againstthe defendants. Therefore,the courtwillsllmm nrily dismissthis
caseforfsilm eto stateaclaim .An appropriateorderwillentertbisday,

      n e Clerk is directed to send copies oftllis memorandllm opinion and accompanying

ordertotheplnlntiff.

      ENTER: This@     .   day ofOctober,2018.



                                               SeniorUnited StatesDisz ctJudge




                                           6
